Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINATION OF BOX 12 FROM PTOL-303:
The applicant argues:
“(3) Obviating specification objections…. (See Applicant’s Arguments on Pages 8 and 9).”
Essentially, applicant appears to have submitted amendments to both the abstract and the specification to overcome objections to both the abstract and specification as noted in the previous Final rejection. The examiner notes that the amendment to the abstract would overcome the objections in view of the abstract as noted in the Final rejection. The examiner additionally notes that the amendment to the specification mostly overcomes the objections as noted in the Final Rejection; the examiner recommending to add the following change to the specification amendment: (1) Page 1, Line 15, before “References Cited”, delete “(56)”; and additionally (2) Page 9, Line 19, replace “Till” with --Till.--
The applicant additionally argues:
“Claim 15 is re-written in independent form. Claims 16 and 17 dependent directly from claim 15. Therefore, claims 15-17 are in condition for allowance. (See Page 9 of the Applicant’s Arguments)”
The examiner notes that the proposed amendment would place claims 15-17 into condition for allowance.
The applicant additionally argues:
“(B) The Examiner contended that "Fan teaches ... a pivot ball mounting base (11)", page 3, lines 12-14, Final Rejection. Fan recites that "In the above embodiment, inner core layer 110 and outer covering layer 111 are made of different materials. Inner core layer 110 is made of plastic, and outer covering layer is made of rubber", column 3, line 34-37. Because the outer covering layer 111 of connecting element 11 of Fan is made of rubber, a soft material, Fan teaches away from snapping another element onto the soft rubber. Modifying Fan from "not snapping onto the connecting element 11" to "snapping onto the connecting element 11" changes the principle of operation of Fan. MPEP 2143.01, VI. OPERATION OF A REFERENCE, If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). (See Pages 9 and 10 of the Applicant’s Arguments)”
However, the examiner disagrees. First, the examiner notes that applicant has ignored the fact that Figure 5 is a separate embodiment form the embodiment of the ball (11) as shown in previous Figures 3 and 4 of Fan. Specifically, column 3, Lines 3-4 state “The following describes an embodiment to make a connecting element with two different layers of hardness”; Column 3, Lines 5 and onward then go on to explain the embodiment as shown in Figure 5. The examiner noting that applicant’s arguments do not address the embodiment of Figures 3 and 4 which teach a ball (11) that is not made of multiple different hardness materials as appears to be the crux of applicant’s arguments. Thus, the rejection of the ball (11) as shown in Figures 3 and 4 of Fan in view of March et al. would overcome applicant’s arguments as the rejection would not involve the specific embodiment of the ball (11 – Figure 5) as identified by the applicant. 
Regardless of the above argument, even if the examiner were to concede that ball of Fan is the ball (11) as shown in the embodiment of Figure 5, the examiner still does not agree with applicant’s arguments. Specifically, the ball (11) of Fan as shown in Figure 5 having an outer softer layer is still designed to be gripped and held by the arms (21) which are squeezed onto the ball (11) by the screw portion (3) of Fan. Therefore, if the gripping arms (21) are designed to firmly grip the outer soft surface of the ball (11) of the embodiment of Figure 5, why would the gripping arms (14 and 16) of March et al. not be capable of also gripping the ball (11)? I.e., if the outer surface of the ball (11) of Fan was so soft that the gripping arms (14 and 16) of March et al. were uncapable of providing any gripping force to the soft outer layer of the ball (11) of Fan, how would the arms of Fan (21) even be capable of providing any gripping force as well to the ball (11)? Therefore, the examiner posits that in order for applicant’s arguments to be true, the invention of Fan itself would not be capable of properly operating which is contrary to the disclosure of Fan, and thus the gripping arms (21) of March would certainly be capable of gripping the ball (11) of Fan as seen in Figure 5 of Fan.
The applicant additionally argues:
“(C) The Examiner relied on column 10, lines 60-67 of March, (see page 3, lines 23-25, Final Rejection). But, March recites that “Slots 52, 54 allow the individual segments or flanges 55, 57 at the ends of sockets 14, 16 which are separated by such slots to flex outwardly to receive pivot ball member 20 or 26”, column 10, lines 63-66, (emphasis added). Flanges 55, 57 of March flexibly receive pivot ball member 20 or 26. It is not tight until the tight engagement of annular spring member 22, 28 of March is applied. March failed to teach the limitation “snapped onto” as contended by the Examiner. Neither Fan nor March teaches the limitation “snapped onto” as required by claim 11. (See Page 10 of the Applicant’s Arguments)”
However, the examiner disagrees. The examiner notes that as clearly seen in Figures 3 and 4 of March et al., the pivot ball (26) is located within a cavity between flanges (55) and (57) which must flex away from one another for the pivoting ball (26) to enter said cavity, wherein portions (34) as seen in Figure 4 are clearly located around the ball (26) which means that these flanges (55) and (57) must return to their previous position or “snap” back into their previous position prior to the ball (26) being wedged into the cavity and locked in place by rings (22) and (28). The examiner notes that the term “snapped” has not been clearly defined to have any specific meaning, and as such, the examiner applies the BRI standard to the term “snapped onto” as meaning that the element as designed returns toward an original position after being placed onto or around another element. The flanges (55) and (57) of March et al. being designed to return toward an original position after being placed onto or around another element in the form of the ball (26). Thus, the examiner notes that March et al. teaches the recited element of being “snapped onto” as required by the claims.
The applicant additionally argues:
“Claim 18 requires the limitation “made of a polyester-based thermoplastic polyurethane elastomer”, (emphasis added). Fan recites that “In the above embodiment, inner core layer 110 and outer covering layer 111 are made of different materials”, column 3, line 34-35. Fan requires that the connecting element 11 is made of at least two different materials. Fan teaches away from the limitation “made of a polyester-based thermoplastic polyurethane elastomer” as required by claim 18. Modifying Fan from “not made of a polyester-based thermoplastic polyurethane elastomer” to “mad of a polyester-based thermoplastic polyurethane elastomer” changes the principle of operation of Fan. MPEP 2143.01, VI. THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF OPERATION OF A REFERENCE, If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). (See Page 10 of the Applicant’s Arguments)”
	However, the examiner first notes that as explained above, the ball (11) of Fan being made from two separate materials is a specific embodiment of the ball (11) of Fan which is not necessarily required. I.e., the embodiment of the ball (11) of Fan as seen in Figures 3 and 4 can be made from a single material. Additionally, the fact that the ball (11) can be made from multiple different materials OR one material as alternate embodiments, clearly implies to one of ordinary skill in the art that the ball (11) of Fan could be made from a variety of different materials and still function as properly desired. I.e., there is nothing stopping the ball (11) of Fan form being modified to be made from a variety of different materials including that as taught by Daigle et al.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649